Citation Nr: 1756183	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  15-28 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1961 and January 1965 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran has PTSD related to his active service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

II. Legal Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

To establish entitlement to service connection for PTSD, there must be: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), which requires it be diagnosed in accordance with the DSM; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and, (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. §3.304(f).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. §5107(b).

III. Merits of the Claim

The Veteran asserts that he has PTSD due to stressors experienced during his period of military service.  Specifically, the Veteran has reported on multiple occasions witnessing a friend killed during a tank explosion and another friend whose parachute failed to open during a dive in HALO training.  See September 2012 Statement in Support of Claim.  Furthermore, the Veteran reported that had to recover the bodies of fellow soldiers following a helicopter crash while stationed in Alaska.  See March 2013 Statement in Support of Claim.

Initially, the Board finds that the Veteran has a current psychiatric disability of PTSD.  In contrast, the November 2012 and July 2015 VA examiners found the Veteran did not have a diagnosis of PTSD that conformed to the DSM.  The 2012 examiner noted that although the Veteran reported having PTSD, there was no objective evidence of actually having PTSD.  The examiner asserted that VA treatment providers, including staff psychiatrists were not in a position to take a critical, balanced evaluative approach to the record to form their opinions because it was contrary to the interaction needed to treat the Veteran.  However, an independent forensic examiner such as C&P examiners are charged with taking a critical/evaluative forensic approach to records and interview assessment in order to serve the required function.  In doing so the November 2012 VA examiner determined that the Veteran did not in fact have PTSD. The July 2015 VA examiner concurred with that statement, but noted that he could not further clarify without resorting to mere speculation.

With regard to the November 2012 VA examiners' conclusions, the Board notes that "[m]edical professionals are presumed competent to do their job."  Schertz v. Shinseki, 26 Vet. App. 362, 369 (2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (applying presumption of regularity to medical examiners' competence).  Furthermore, health professionals "are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  Cohen v. Brown, 10 Vet. App. 128, 139, 140 (1997).  For this reason, diagnoses provided by the treating VA examiners should not be disregarded.

In this regard, the Board notes that the Veteran's file, which the examiners reviewed, has numerous reports of diagnoses and treatment for PTSD.  Notably, following a July 2012 mental health intake wherein the Veteran complained of nightmares, agitation, insomnia, and being on-guard and startled, the Veteran was diagnosed with PTSD.  It was noted the Veteran was greatly affected by the numerous deaths he witnessed or saw the aftermath of while in service.  See July 2012 Mountain Home VAMC treatment note.  Given medical treatment records from the VA and others documenting treatment for PTSD, the November 2012 and July 2015 VA examiners' statements cannot be considered a probative indication of the non-existence of PTSD.  Thus, the Board finds that the Veteran has met the current disability requirement in regard to PTSD.

Regarding a stressor, as noted, the Veteran reported witnessing a friend being decapitated, seeing a fellow soldier die during a parachuting accident, and recovering dead bodies.  The November 2012 VA examiner found that the Veteran's stressors were related to the Veteran's fear of hostile military or terrorist activity, and found his stressors adequate to support a diagnosis of PTSD.  Thus, the Veteran provided credible supporting evidence of the claimed in-service stressor element.

Finally, the Board finds the evidence shows a nexus between the Veteran's current diagnosis of PTSD related to his in-service combat stressors.

In October 2012, the Veteran presented to Mountain Home VAMC reporting intrusive thoughts, dreams, and hypervigilance.  He was admitted into the psychiatric locked unit due to suicidal ideation requiring crisis stabilization.  The staff psychiatrist noted the Veteran was exposed to military trauma with a diagnosis of PTSD.  

Upon review of the foregoing, the evidence is at least in equipoise.  Thus, the benefit-of-the-doubt doctrine is for application, and resolving all reasonable doubt in favor of the Veteran, entitlement to service connection for PTSD is granted.  38 U.S.C. § 51-7(b); 38 C.F.R. 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.  




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


